— In a matrimonial action, the defendant husband appeals (1) from a judgment of the Supreme Court, Westchester County (Cowhey, J.), dated April 1, 1982, which awarded the plaintiff wife the sum of $6,420.17 representing the arrears in alimony and child support for the period of December 16, 1976 to October 24,1979, plus interest, and awarded the sum of $15,000 in counsel fees to plaintiff’s attorney; and (2) from an order of the same court (Cerrato, J.), dated May 24,1982, which directed a referee to turn over to the plaintiff wife and her attorney in partial satisfaction of said judgment, the moneys being held pursuant to court order which represented the defendant husband’s share *814of the proceeds of the sale of the marital home. 1! Judgment modified, on the law, by reducing the award for arrears in alimony and child support to the principal sum of $5,770.17, with interest thereon from October 24,1979. As so modified, judgment affirmed, and matter remitted to the Supreme Court, Westchester County, for the entry of an appropriate amended judgment. It Order dated May 24, 1982, affirmed. No opinion. $ Plaintiff is awarded one bill of costs. 11 The judgment dated April 1, 1982, which was submitted upon Special Term’s order and decision dated February 3, 1982, failed to award defendant the $650 credit towards child support which was provided for in Special Term’s decision. Accordingly, the judgment is hereby modified to reflect the $650 credit. 11 We have reviewed defendant’s other contentions and find them to be without merit. Moflen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.